          Case 1:19-cv-03092-PAE Document 54 Filed 03/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 M.G., on behalf of herself and her minor child, D.G.,

                                        Plaintiff,                      19 Civ. 3092 (PAE)
                        -v-
                                                                               ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION, NEW YORK CITY BOARD
 OF EDUCATION, and CHANCELLOR
 MEISHA PORTER, in her official capacity,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court, by separate order, has entered the Case Management Plan and Scheduling

Order as proposed by the parties. To ensure that this case moves expeditiously toward

resolution, by settlement or otherwise, the Court hereby schedules a status conference in this

matter for Tuesday, April 20, 2021, at 1:00 p.m. This conference will be held telephonically.

The parties should call into the Court’s dedicated conference line at (888) 363-4749, and enter

Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review the

Court’s Emergency Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

       Further, as requested by the parties, the Clerk of Court is respectfully directed to

substitute Chancellor Meisha Porter, in her official capacity, for Chancellor Richard Carranza as

a defendant in this case, pursuant to Federal Rule of Civil Procedure 25(d).
        Case 1:19-cv-03092-PAE Document 54 Filed 03/26/21 Page 2 of 2




      SO ORDERED.


                                               PaJA.�
                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
Dated: March 26, 2021
       New York, New York




                                      2
